Judgment, *274Supreme Court, Bronx County (Robert Cohen, J.), rendered January 7, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 7 to 21 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Defendant’s intent to cause serious physical injury was established by testimony that, after urging a group of friends to arm themselves with bottles and rocks in order to confront another group about derogatory comments that they had made, defendant took out a gun, pointed it at members of the group who stood about twenty feet away and fired one shot at the group and a second shot as he fled from the scene. Concur—Rosenberger, J. P., Rubin, Ross, Tom and Andrias, JJ.